                                          Case 4:19-cv-08314-HSG Document 15 Filed 04/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELIJAH MATTHEW HALL,                               Case No. 19-cv-08314-HSG
                                   8                    Petitioner,                         ORDER GRANTING EXTENSION OF
                                                                                            TIME TO ANSWER ORDER TO
                                   9             v.                                         SHOW CAUSE
                                  10     PATRICK COVELLO,                                   Re: Dkt. No. 14
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, respondent’s request for an extension of time to answer the

                                  14   Court’s order to show cause is GRANTED. Dkt. No. 14. Respondent shall file his answer by July

                                  15   3, 2020. If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  16   Court and serving it on respondent’s counsel within thirty (30) days of the date the answer is filed.

                                  17   Respondent may file a motion to dismiss on procedural grounds in lieu of an answer, as set forth

                                  18   in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254 Cases. If

                                  19   respondent files such a motion, petitioner shall file with the Court and serve on respondent an

                                  20   opposition or statement of non-opposition within twenty-eight (28) days of the date the motion is

                                  21   filed, and respondent shall file with the Court and serve on petitioner a reply within fourteen (14)

                                  22   days of the date any opposition is filed.

                                  23          This order terminates Dkt. No. 14.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 4/30/2020

                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
